Citation Nr: 1302454	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-35 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral tinea pedis.

4.  Entitlement to service connection for a scar under the chin.

5.  Entitlement to service connection for a scar on the left hand, third digit.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1997 to September 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona. 

These claims must be remanded to the RO via the AMC.  VA will notify the Veteran if further action is required on his part. 


REMAND

Generally, it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  However, in his October 2008 Notice of Disagreement, the Veteran stated he notified VA that he could not attend the VA examinations scheduled for September 2008.  He also stated that the examinations could not be rescheduled before he was recalled to active duty in October 2008, and stationed overseas in Italy.  The Veteran stated that his orders would expire on September 2009, but could be extended.  Thereafter, the Veteran's September 2009 Substantive Appeal indicates he was still on active duty.  In a December 2012 statement from the Veteran's representative, it is still unclear whether the Veteran has been released from active duty.  


The VA's Office of General Counsel held in VAOPGCPREC 10-2004 (Sept. 21, 2004) that a veteran's reentry on active duty would not provide a basis for denying the veteran's claim without taking the required action.  The General Counsel advised that in cases where a veteran reenters active duty while claims for VA benefits are pending, VA necessarily may defer its action on the claim until such time as the required actions can be taken.  More importantly, the General Counsel concluded that VA generally may not deny a claim solely because the claimant's return to active duty temporarily prevents VA from conducting an examination.  See VAOPGCPREC 10-2004, pages 5-9.

Given that it is unknown whether the Veteran has been released from active duty, or when he will be released, consideration of the Veteran's claims should be deferred.  

Once the Veteran returns from active duty, if he has not already, in compliance with the VA's duties to assist, the Veteran must be afforded appropriate VA examinations concerning his claims.  Specifically, VA must provide an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, a March 1997 service treatment record provides a diagnosis of tinea pedis.  The Veteran's service treatment records also show numerous complaints of and treatment for a chronic right ankle sprain throughout his service.  Additionally, a May 2007 record indicates the Veteran uses an ankle brace.  This May 2007 record also lists lacerations under the chin and on the left hand, third finger.  Concerning his claim for tinnitus, the Veteran's service treatment records list his military occupational specialty as a pilot.  He filed these claims within one year of his separation from his first period of active duty in September 2007.  

Accordingly, since the Veteran has not received VA examinations to determine whether any of these disorders are related or attributable to his military service, the Board must obtain this necessary medical comment before readjudicating these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran or his representative should inform VA if/ when he is back in the United States and/or released from active duty.

2.  The AMC/RO should then clarify through the National Personnel Records Center (NPRC) and any other appropriate sources the dates of the Veteran's current period of active duty, including the date that such active duty began and ended.  

Thereafter, and only after it has been confirmed that the Veteran is no longer on active duty, the AMC/RO should obtain service treatment records from his most recent period of active duty, particularly entrance and separation examination reports and reports of clinical evaluations.  Copies of all such available documents must be associated with the Veteran's claims file.  Any unsuccessful attempts to obtain this evidence should be properly documented in the claims file, to include the preparation of a memorandum of unavailability, if warranted.

3.  Ask the Veteran whether he has received any additional post-service VA or private treatment pertaining to any of the claims on appeal.  Then, undertake appropriate efforts to attempt to obtain any indicated records.  All development efforts should be documented in the claims file.

4.  Schedule the Veteran for appropriate VA examinations pertaining to these claims.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

For each diagnosis of a current right ankle, chin scar, left hand scar, tinea pedis and/or tinnitus found on examination, the examiner should provide an opinion concerning each claimed disorder whether it is at least as likely as not (50% or greater probability) the disorder had its clinical onset during active service, within one year of separation from each period of active duty, or is related to any in-service disease, event, or injury.  

In providing these opinions, in addition to reviewing the in-service treatment records and any post-service medical evidence, the examiner should consider the contentions and history provided by the Veteran regarding continuity of symptomatology.  

5.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be provided with a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


